                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Christopher Andrew Suber,                     )
                                              )
               Plaintiff,                     )         Civil Action No. 1: 18-424-RMG

               VS.                            )
                                         )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                    ORDER
                                         )
               Defendant.                )
                                         )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB" ) and Supplemental Security Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

June 10, 2019, recommending that the decision of the Commissioner be reversed and remanded

to the agency because of the Administrative Law Judge's failure, as required by controlling

regulations, to consider the full range of evidence in the record regarding Plaintiffs chronic

mental illness and inability to function independently and interact with others when weighing

whether Plaintiff met the standards for one of the mental disorder Listings. (Dtk. No. 28 at 34-

47). The Commissioner has advised the Court that she does not intend to file objections to the R

& R. (Dkt. No. 29).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate



                                                  -1-
Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.       The Court

further orders and directs that the agency on remand address the apparent discrepancy between

the testimony of the Vocational Expert, who identified only jobs requiring Level Two reasoning,

and the Administrative Law Judge's limitation of Plaintiff to "simple, routine tasks .. involving

simple work-related decisions ... " Tr. 18, 65-66. As the Magistrate Judge stated at Footnote 13

and this Court ruled in Abstance v. Berry hill, 2019 WL 669799 (D.S.C. 2019), the failure of the

Vocational Expert to resolve this apparent discrepancy would result in the Commissioner not

meeting her burden under Step Five of the Sequential Process, mandating an award of benefits to

the Plaintiff.

        AND IT IS SO ORDERED.




                                                      United States District Judge


Charleston, South Carolina
July l_, 2019




                                                -2-
